Per Curiam.
The order should be reversed, with ten dollars costs and disbursements, and the motion to compel arbitration *653denied, with ten dollars costs, on the ground that the question as to whether or not the contract was fraudulently induced raises an issue of fact which must be tried before the right to arbitration under the contract may be enforced. If the contract was voided by fraud, the arbitration provision therein falls.
Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ.; Merrell and Martin, JJ., dissent.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.